Citation Nr: 1629915	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  10-43 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a bilateral elbow disability.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for left foot metatarsalgia and, if so, entitlement to service connection for left foot metatarsalgia.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for tinnitus, if so, entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a cervical spine disability (claimed as cervical spasms), to include cervical spine degenerative joint disease.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1981 to September 2005.  
      
This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2009 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In the October 2010 statement of the case, the RO reopened and denied the Veteran's claim for entitlement to service connection for tinnitus.  In the September 2015 supplemental statement of the case, the RO reopened and denied the Veteran's claim for entitlement to service connection for left foot metatarsalgia.  However, although the RO reopened these claims, the Board must make its own determination as to whether the Veteran has submitted new and material evidence to reopen his claims for entitlement to service connection for tinnitus and left foot metatarsalgia.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The Veteran testified at a video conference hearing in March 2016 before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system contains VA treatment records dated from July 2005 to February 2015.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  

The issues of entitlement to service connection for a bilateral elbow disability, bilateral hearing loss, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed December 2007 rating decision denied entitlement to service connection for left foot metatarsalgia based on the determination that there was no current diagnosis of left foot metatarsalgia and no evidence that this condition occurred in or was caused by service.

2.  New evidence received since the December 2007 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for left foot metatarsalgia.

3.  An unappealed December 2007 rating decision denied entitlement to service connection for tinnitus based on the determination that there was no evidence that tinnitus occurred in or was caused by service.

4.  New evidence received since the December 2007 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for tinnitus.

5.  Resolving doubt in the Veteran's favor, it is at least as likely as not that his left foot metatarsalgia is related to his active duty service.

6.  Resolving doubt in the Veteran's favor, it is at least as likely as not that his current cervical spine disability, diagnosed as cervical spine degenerative joint disease, is related to his active duty service.


CONCLUSIONS OF LAW

1.  The December 2007 rating decision, which denied the claim of service connection for left foot metatarsalgia, became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2015).

2.  The additional evidence received since the December 2007 rating decision is new and material, and the claim for entitlement to service connection for left foot metatarsalgia is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The December 2007 rating decision, which denied the claim of service connection for tinnitus, became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2015).

4.  The additional evidence received since the December 2007 rating decision is new and material, and the claim for entitlement to service connection for tinnitus is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

5.  Resolving doubt in the Veteran's favor, the criteria for the establishment of service connection for left foot metatarsalgia are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

6.  Resolving doubt in the Veteran's favor, the criteria for the establishment of service connection for cervical spine degenerative joint disease are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, because the Board is granting the benefits sought on appeal, the VA's duties to notify and to assist are deemed fully satisfied, and there is no prejudice to the Veteran in proceeding to decide the issues on appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

I.  Claims to Reopen

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

      Left Foot Metatarsalgia

Historically, in a final rating decision dated in December 2007, the RO previously denied entitlement to service connection for left foot metatarsalgia based on the determination that there was no current diagnosis of left foot metatarsalgia and no evidence that this condition occurred in or was caused by service.   See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  In March 2009, the Veteran filed a claim to reopen entitlement to service connection for left foot metatarsalgia.  In an August 2009 rating decision, the RO declined to reopen the Veteran's claim for service connection for left foot metatarsalgia, finding that he had not submitted new and material evidence.  The Veteran has appealed this rating decision.

At the time of the final rating decision in December 2007, whereby the RO denied service connection for left foot metatarsalgia, the evidence consisted of the Veteran's service treatment records, VA outpatient treatment records, a VA general medical examination dated in July 2005, and the Veteran's lay statements in support of his claim.  The Veteran's service treatment records revealed that the Veteran complained of foot problems in service and flat feet on his retirement examination.  The VA outpatient treatment records showed complaints of foot pain in 2006.  X-ray imaging of the left foot in December 2006 showed either a low arch or pes planus of the left foot, but the impression was no abnormality of the left foot.

The additional evidence presented since the final denial in December 2007 includes additional treatment records pertaining to the feet, a VA foot examination dated in May 2015, and the Veteran's March 2016 video conference hearing testimony.  In his video conference hearing, the Veteran provided testimony regarding the injuries to his left foot in service.  He further testified that his podiatrist related his current left foot problem to service.  The VA examination provided current left foot diagnoses and an etiology opinion.  The Board concludes that this evidence is new and material because it was not of record at the time of the last final rating decision in December 2007, and it raises a reasonable possibility of substantiating the claim.  

Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claim of service connection for left foot metatarsalgia.  

      Tinnitus

Historically, in a final rating decision dated in December 2007, the RO previously denied entitlement to service connection for tinnitus based on the determination that the Veteran's tinnitus was not incurred in or caused by service.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  In March 2009, the Veteran filed a claim to reopen entitlement to service connection for tinnitus.  In an August 2009 rating decision, the RO declined to reopen the Veteran's claim for service connection for tinnitus, finding that he had not submitted new and material evidence.  The Veteran has appealed this rating decision.

At the time of the final rating decision in December 2007, whereby the RO denied service connection for tinnitus, the evidence consisted of the Veteran's service treatment records, a VA audiological examination dated in November 2007, and the Veteran's lay statements in support of his claim.  The Veteran's service treatment records did not reveal any complaints of tinnitus in service.  In the November 2007 examination, the examiner diagnosed tinnitus and provided a negative nexus opinion.

The additional evidence presented since the final denial in December 2007 includes another VA audiological examination dated in April 2010, the Veteran's video conference hearing testimony dated in March 2016, and a private audiogram dated in April 2016.  In his video conference hearing, the Veteran provided testimony regarding his noise exposure and acoustic trauma in service.  He indicated that he experienced ringing of the ears in service, which has continued today.  He further testified that one of his treating physicians told him that his current hearing problems could be related to his noise exposure in service.  The VA examination provided a current tinnitus diagnosis and an etiology opinion.  The Board concludes that this evidence is new and material because it was not of record at the time of the last final rating decision in December 2007, and it raises a reasonable possibility of substantiating the claim.  

Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claim of service connection for tinnitus.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.

II.  Claims for Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

      Left Foot Metatarsalgia

The Veteran seeks service connection for left foot metatarsalgia.  He states that his current left foot metatarsalgia began in service and has continued thereafter.  Specifically, in his March 2016 video conference hearing, the Veteran testified that his foot problems began in approximately 2001 or 2002 following a 13-mile road march.  He indicated that he had continued problems with his feet during his deployment in Iraq, but did not seek treatment because he was "more concerned with surviving."  He reported that his left foot problems continued after service, and his podiatrist has related his current foot problems to service.  Notably, the Veteran has been granted service connection for bilateral plantar fasciitis/pes planus, right ankle recurrent tendonitis, right Achilles tendinosis, and right foot metatarsalgia.

The Veteran's service treatment records reveal that in a December 2002 report of medical history, the Veteran reported foot trouble.  It was noted that the Veteran had flat feet, and it was very hard for him to walk in the morning.  The service treatment records also document ongoing foot problems in 2004 and 2005.  In September 2004, a bone scan of the feet/ankles revealed exaggerated stress reactions in areas of the ankles and feet, without evidence of occult fractures in the feet.  The assessment was stress reaction and degenerative joint disease.  In a report of medical assessment dated in April 2005, the Veteran noted swelling in both ankles.  He indicated that he intended to seek VA disability benefits for his bilateral ankles and flat feet.  In his report of medical history, the Veteran again noted foot trouble.

Shortly after the Veteran's discharge from service in 2005, he sought treatment for foot pain.  In a May 2006 VA outpatient treatment record, the Veteran complained of pain in the left foot; the assessment was plantar fasciitis.  X-ray imaging of the left foot was normal.  In December 2006, the Veteran complained of increasing left arch pain for the past 10 years; the diagnosis was foot pain.  X-ray imaging of the left foot in December 2006 noted either a low arch or pes planus of the left foot, but the impression was no abnormality of the left foot.  In January 2007, the Veteran complained of pain on the bottom of his feet for the past ten years.  He described a gradual onset without a history of injury.  He noted that in service, he was diagnosed with arthritis of the feet.  The diagnosis was pes planus foot, gait abnormality, and pain in lower extremity most likely plantar fasciitis by subjective symptoms.  A November 2008 treatment record revealed a diagnosis of left Achilles tendonitis.  In an August 2009 VA treatment record, the Veteran reported that his feet initially began hurting during his deployment to Kuwait.  He also noted long road marches carrying a 30 pound rucksack after 20 years of active duty service.  The assessment was chronic foot pain/flat feet.  The physician recommended a VA examination to further evaluation the Veteran's disability pertaining to his foot pain.

In a VA examination dated in May 2015, the examiner noted diagnoses of left foot pes planus (1997), plantar fasciitis (2005), metatarsalgia (2007), gout (2013), and degenerative arthritis (2015).  The Veteran noted frost nip in service in 1982 with prolonged numbness on his soles for several hours.  He reported that his significant foot pain began after a road march in approximately 2001.  He noted several intermittent profiles since then.  The examiner found that the Veteran's metatarsalgia was less likely than not incurred in or the result of service.  She explained that the Veteran's metatarsalgia was more likely than not related to his gout, which was not diagnosed until after his active duty service.  

In an addendum opinion dated in July 2015, the examiner clarified that the right foot metatarsalgia was at least as likely as not related to service, as right forefoot pain with mild first metatarsophalangeal joint arthritic changes and fifth metatarsal deformity on x-ray was noted at the Veteran's July 2005 VA examination.  However, the examiner did not clarify her opinion regarding the etiology of the Veteran's left foot metatarsalgia.  Notably, the Board observes that the July 2005 VA examination did not contain x-ray findings pertaining to the left foot.

The Board acknowledges that the May 2015 VA examiner provided a negative etiology opinion regarding the Veteran's left foot metatarsalgia.  However, the Board has afforded this opinion limited probative weight, as the examiner did not explain her conclusion that the Veteran's left foot metatarsalgia was more likely than not related to his gout, despite the fact that the Veteran's gout was diagnosed after his metatarsalgia (2013 and 2007 respectively).

In determining whether evidence submitted by a veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Here, the Board finds that the Veteran's statements are credible, probative, and add weight to the overall claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-156 (1996); also Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).

The Veteran has consistently attributed his current left foot metatarsalgia to his active duty service, and the evidence of record does not indicate any intervening trauma to the Veteran's left foot after his separation from service.  The Board finds the Veteran's lay statements describing the onset and chronicity of his left foot metatarsalgia are consistent with his documented complaints of left foot pain beginning in service and again shortly after his period of service.  Moreover, the record indicates that he has received recurrent treatment for his left foot disability since his separation from service.  Thus, his statements are deemed competent and credible and are supported by the later diagnosis of an actual disability. 

In light of the Veteran's competent and credible accounts regarding the onset of his left foot pain, the notations of foot trouble in service, the diagnosis of right foot metatarsalgia in 2005, the diagnosis of left foot metatarsalgia only two years after service in 2007, as well as the lack of affirmative evidence to the contrary, the Board affords the Veteran the benefit of the doubt, and finds that service connection is warranted.  Therefore, resolving all reasonable doubt in his favor, the Board finds that the Veteran's left foot metatarsalgia is as likely as not related to his active duty service.  Accordingly, service connection for left foot metatarsalgia is granted.  

      Cervical Spine Disability

The Veteran seeks service connection for a cervical spine disability, diagnosed as cervical spine degenerative joint disease.  He states that his current cervical spine problems began in service and have continued thereafter.  Specifically, in his March 2016 video conference hearing, the Veteran testified that he injured his neck in service in 1999 following a Humvee accident.

The Veteran's service treatment records reveal that the Veteran was involved in a Humvee accident in 1999.  Although he complained of and was treated for back pain and face trauma following this accident, he did not specifically report any neck pain.  However, x-ray imaging of the cervical spine dated in March 1999 revealed straightening of the cervical spine due to muscle spasm.  A service treatment record dated in May 2005 also noted muscle spasms.

Shortly after the Veteran's discharge from service in 2005, he sought treatment for neck pain.  Specifically, a December 2006 VA outpatient treatment record listed cervicalgia as a diagnosis.  He was referred to physical therapy in January 2007 for shoulder pain, and also received cervical traction as part of the session.  The Veteran was treated a few times throughout 2008 for neck pain and had a magnetic resonance imaging (MRI) scan in November 2008, which showed trace degenerative changes.  In particular, in a September 2008 treatment record, the Veteran complained of neck pain.  The assessment was cervicalgia with documented neck abnormalities.  In October 2008, the Veteran reported neck pain for a number of years.  He recalled a rollover incident in a Humvee in service in 1999.  X-ray imaging revealed cervical spasm without other findings.

In a VA examination dated in September 2010, the Veteran reported that he was in an accident in 1999 where he dropped 11 feet out of a Humvee.  He indicated that he started having neck pain at that time.  He acknowledged that he was not treated for neck pain after the accident, but reported that the wear and tear of his years of service, including wearing Kevlar and armor, continued aggravating his neck.  He noted that his symptoms had come and gone over the years.  The examiner noted that a cervical spine x-ray dated in September 2010 showed degenerative joint disease of the cervical spine.  The examiner found that it was less likely than not that the Veteran's cervical spine degenerative joint disease was caused by or a result of his service.  The examiner explained that the Veteran went, at the earliest, seven years after his Humvee accident without being seen for neck pain, and likely would have had earlier symptoms (as he did with his lower back) if it were related to his in-service accident.

The Board acknowledges that the September 2010 VA examiner provided a negative etiology opinion regarding the Veteran's cervical spine degenerative joint disease.  However, the Board has afforded this opinion limited probative weight, as it only focused on the Humvee accident in service and did not fully address whether the Veteran's cervical spine disability could be related to service in another way, to include overuse over the span of his 24 years of active duty service.

In determining whether evidence submitted by a veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Here, the Board finds that the Veteran's statements are credible, probative, and add weight to the overall claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-156 (1996); also Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).

The Veteran has consistently attributed his current cervical spine disability to his active duty service, and the evidence of record does not indicate any intervening trauma to the Veteran's cervical spine after his separation from service.  The Board finds the Veteran's lay statements describing the onset and chronicity of his cervical spine disability are consistent with his documented complaints of cervical spine pain beginning shortly after his period of service.  Moreover, the record documents facial trauma and a back injury as a result of the Humvee accident, and an x-ray of the cervical spine in or around that time revealed straightening of the cervical spine due to muscle spasms.  Finally, the Veteran has received recurrent treatment for his cervical spine disability, now diagnosed as degenerative joint disease, since his separation from service.  Thus, his statements are deemed competent and credible and are supported by the later diagnosis of an actual disability. 

In light of the Veteran's competent and credible accounts regarding the onset of his cervical spine pain, the in-service findings of straightening of the cervical spine due to muscle spasms, the current diagnosis of degenerative joint disease, as well as the lack of affirmative evidence to the contrary, the Board affords the Veteran the benefit of the doubt, and finds that service connection is warranted.  Therefore, resolving all reasonable doubt in his favor, the Board finds that the Veteran's cervical spine disability, diagnosed as degenerative joint disease, is as likely as not related to his active duty service.  Accordingly, service connection for cervical spine degenerative joint disease is granted.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for left foot metatarsalgia is reopened.

Entitlement to service connection for left foot metatarsalgia is granted.

New and material evidence having been received, the claim of entitlement to service connection for tinnitus is reopened, and to this extent only, the appeal is granted.

Entitlement to service connection for cervical spine degenerative joint disease is granted.



REMAND

Bilateral Elbow Disability

The Veteran is seeking entitlement to service connection for a bilateral elbow disability.  He claims that his bilateral elbow disability is either related to a Humvee accident in 1999 or overuse from 24 years of active duty service.  See March 2016 Travel Board hearing testimony.  Post-discharge, the Veteran first received treatment for elbow problems in 2008.  See VA outpatient treatment records.  He has been diagnosed with lateral epicondylitis (tennis elbow) and tendonitis.  See December 2008 and August 2015 VA outpatient treatment records.  In light of the Veteran's reported in-service injury and lengthy period of service, the complaints of elbow problems within three years of discharge from service, and the current diagnosis of a bilateral elbow disability, the Board finds that a VA examination is warranted to address the nature and etiology of any current bilateral elbow disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Bilateral Hearing Loss and Tinnitus

The Veteran is seeking entitlement to service connection for bilateral hearing loss and tinnitus disabilities.  The Veteran contends that he first noticed hearing problems in 1982 following a Howitzer blast during training without hearing protection.  He indicated that his noise exposure continued throughout service due to field artillery training exercises and tours in Kuwait and Iraq.  He reported ringing in his ears since service.

The Veteran's service treatment records do not show hearing loss for VA purposes.  In a 2004 post-deployment questionnaire, the Veteran denied ringing in the ears.  In the Veteran's most recent VA audiological examination dated in April 2010, testing did not reveal hearing loss for VA disability purposes.  Although the examiner diagnosed tinnitus, the examiner found that the Veteran's tinnitus was not related to his service, as he denied ringing in the ears in 2004, had normal hearing at discharge, and had normal hearing in 2007.  The examiner explained that there were many other possible etiologies for tinnitus.

In the Veteran's March 2016 video conference hearing, he testified that his doctor has related his hearing problems to service based on his reported history.  In May 2016, the Veteran submitted an audiogram dated in April 2016.  Although this audiogram contains puretone findings, the examiner did not comment on the likelihood that the claimed disability is related to service.  In view of the foregoing, the Veteran should be afforded another VA audiological examination to determine if the claimed disability is related to his noise exposure in service.

The Board additionally notes that the claim of entitlement to service connection for tinnitus is inextricably intertwined with the development for the bilateral hearing loss claim.  Thus, it is appropriate to defer final appellate review of the tinnitus issue until the inextricably intertwined claim of entitlement to service connection for bilateral hearing loss has been adjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

While on remand, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.   Contact the Veteran, and, with his assistance, identify 
any outstanding records of pertinent medical treatment from VA or private health care providers.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.   After the above development has been completed to 
	the extent possible, schedule the Veteran for an 
	appropriate VA examination to determine the nature 
	and etiology of any current bilateral elbow disability, 
	to include lateral epicondylitis (tennis elbow) and 
	tendonitis.  The claims folder, including a copy of this 
	remand, must be made available to the examiner, and 
	the examiner must review the entire claims file in 
	conjunction with the examination.  All tests and 
	studies deemed necessary should be conducted, to 
	include X-ray imaging.

   The examiner is asked to:

		(a) Identify all currently diagnosed
		bilateral elbow disabilities, to include lateral 
		epicondylitis (tennis elbow) and tendonitis.

		(b) Provide an opinion as to whether it is at 
		least as likely as not (50 percent or better 
		probability) that any diagnosed current bilateral 
		elbow disability is etiologically related to the 
		Veteran's active service, to include a Humvee 
		accident in 1999 or overuse.

	A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

   If, after a review of the record, an opinion on 
   causation is not possible without resort to speculation, 
   the VA examiner is asked to clarify whether an 
   opinion on causation is beyond what may be 
   reasonably concluded based on the evidence of record, 
   considering current medical knowledge.  Any 
   additional development that would facilitate rendering 
   the opinion should be specified.
   
The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3.   After completing the development in step1, schedule 
	the Veteran for a VA audiological examination to 
	assess the current nature and etiology of his claimed 
	bilateral hearing loss and tinnitus disabilities.  The 
	claims folder, including a copy of this remand, must 
	be made available to the examiner, and the examiner 
	must review the entire claims file in conjunction with 
	the examination.  

Upon examination of the Veteran, the VA examiner should indicate whether the Veteran has a bilateral hearing loss and tinnitus disability for VA purposes, as specified under the provisions of 38 C.F.R. § 3.385.  

	If the Veteran does have a current bilateral
	hearing loss disability, the examiner should then provide an opinion, with supporting clinical rationale, as to whether the Veteran's current bilateral hearing loss disability is it at least as likely as not (i.e. a 50 percent or greater probability) caused by, or otherwise related to his active duty service, to include his claimed in-service noise exposure.  

The examiner should assume for the purposes of this opinion that in-service acoustic trauma did in fact occur during the Veteran's service, as he so describes.

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

   If, after a review of the record, an opinion on 
   causation is not possible without resort to speculation, 
   the VA examiner is asked to clarify whether an 
   opinion on causation is beyond what may be 
   reasonably concluded based on the evidence of record, 
   considering current medical knowledge.  Any 
   additional development that would facilitate rendering 
   the opinion should be specified.
   
The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.  After the above development has been completed, 
	adjudicate the claims.  If any benefit sought remains 
	denied, furnish the Veteran and his representative a 
	supplemental statement of the case and return the case 
	to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


